                             Case 1:21-mj-00512-RMM Document 3 Filed 07/02/21 Page 1 of 1
 AO 442 (Rev. 11111) Arrest Warrant




                                           UNITED STATES DISTRICT COURT
                                                                    for the

                                                             District of Columbia


                        United States of America
                                    v.                                )
                                                                      )   Case: 1:21-mj-00512
                          DAVID MOERSCHEL
                                                                      )   Assigned To : Meriweather, Robin M.
                                                                      )   Assign. Date: 7/1/2021
                                                                      )
                                                                      )
                                                                          Description: COMPLAINT WI AHREST WARRANl
                               Defendant


                                                        ARREST WARRANT
 To:          Any authorized law enforcement officer


              YOU ARE COMMANDED              to arrest and bring before a United States magistrate judge without unnecessary delay
 (name of person to be arrested)      David Moerschel
                                   ----------------------------------------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

o      Indictment            0 Superseding Indictment        0 Information        0 Superseding Information                 ~ Complaint
o      Probation Violation Petition          0 Supervised Release Violation Petition         o Violation     Notice         0 Order of the Court
This offense is briefly described as follows:
     Obstruction of Justice/Congress, in violation of 18 U.S.C. 1512(c)(2)
     Conspiracy, in violation of 18 U.S.C. 371
     Unlawful Entry into Restricted Buildings or Grounds, in violation of 18 U.S.C. 1752(a)




Date:
                  07/01/2021                                                        P..,_   +~            2021.07.01
                                                                                                          16:44:05 -04'00'
                                                                                                  ISSUing officer's signature

City and state:
                          Washington, D.C.                                    Robin M. Meriweather, United States Magistrate Judge
                                                                                               Printed name and title


                                                                   Return

            This warrant was received on (date) 07).0       1/ t .•~ I ,and   the person was arrested on       (date)   07/07..      Jz.   a~ I
at   (city and state) ~   _:r    ~"t'  &'",_ s".    L-  F    ~ .                                                                    •



Date:      07       /c.L- h...
                            ~/                     7                          ~~

                   ~       7                                                           .,   Arresting officer's signature



                                                                                               Printed name and title
